Citation Nr: 0603363	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-37 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of fracture of thyroid cartilage with hoarseness.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of laryngeal trauma with upper airway obstruction.

3.  Entitlement to an effective date prior to December 6, 
2001 for the award of 10 percent rating for residuals of 
fracture of thyroid cartilage with hoarseness.

4.  Entitlement to an effective date prior to December 6, 
2001 for the award of service connection for residuals of 
laryngeal trauma with upper airway obstruction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.

In July 2005 the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issue of entitlement to an effective date prior to 
December 6, 2001 for the award of service connection for 
residuals of laryngeal trauma with upper airway obstruction 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's residuals of fracture of thyroid cartilage 
with hoarseness are not manifested by thickening or nodules 
of the vocal cords, polyps, submucous infiltration, or pre-
malignant changes on a biopsy.

2.  Prior to October 14, 2003, the residuals of laryngeal 
trauma with upper airway obstruction were manifested by 
pulmonary function tests demonstrating FEV-1 of 79 percent of 
predicted.

3.  As of October 14, 2003, the residuals of laryngeal trauma 
with upper airway obstruction were manifested by pulmonary 
function tests demonstrating FEV-1 of 62 percent of 
predicted.

4.  In an unappealed July 1982 rating decision, the RO 
granted entitlement to service connection for fracture 
thyroid cartilage and assigned a zero percent evaluation 
effective April 13, 1982.

5.  On December 6, 2001, the veteran submitted a VA Form 21-
4138 which requested an increase in service-connected voice 
problem; there is no evidence showing treatment for the 
veteran's voice/larynx disability between 1982 and 2001, nor 
objective evidence indicating that he filed any formal or 
informal claims for compensation during this period.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for residuals of 
fracture of thyroid cartilage with hoarseness is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.20, 4.97, Diagnostic Code 6516 (2005).

2.  A rating in excess of 10 percent for residuals of 
laryngeal trauma with upper airway obstruction is not 
warranted prior to October 14, 2003.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.97, Diagnostic 
Code 6520 (2005).

3.  A rating of 30 percent, but no higher, is assigned for 
residuals of laryngeal trauma with upper airway obstruction 
as of October 14, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.20, 4.97, Diagnostic Code 6520 (2005).

4.  There is no legal basis to assign an effective date 
earlier than December 6, 2001, for the award of 10 percent 
rating for residuals of fracture of thyroid cartilage with 
hoarseness. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

a.	Fracture of thyroid cartilage with hoarseness

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

Fracture of the thyroid cartilage with hoarseness is not 
listed on the Rating Schedule and the RO assigned Diagnostic 
Code 6599 pursuant to 38 C.F.R. § 4.27, which provides that 
unlisted disabilities requiring rating by analogy will be 
coded first by the numbers of the most closely related body 
part and then "99".  See 38 C.F.R. § 4.20.  The RO 
determined that the most closely analogous Diagnostic Code is 
38 C.F.R. § 4.97, Diagnostic Code 6516 for chronic 
laryngitis.  

However, the Board must consider whether a higher rating can 
be granted under all potentially applicable diagnostic codes.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (assignment 
of a particular Diagnostic Code is "completely dependent on 
the facts of a particular case."). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must, however, be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 6516 provides that chronic laryngitis 
productive of hoarseness, with inflammation of cords or 
mucous membrane, is rated as 10 percent disabling.  38 C.F.R. 
§ 4.97, Diagnostic Code 6516.  A 30 percent disability 
evaluation is warranted for hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on a biopsy. 

At the February 2002 VA examination, physical examination of 
the veteran's larynx revealed what appeared to be a 
dislocated left arytenoid cartilage with decreased motion on 
the left hand side and a decrease in the anterior posterior 
diameter of the larynx.  While there was some redundancy of 
the aryepiglottic pulse impulse cords, no distinct lesions 
were seen.  The right cord was noted to be repaired without 
lesions but the examiner noted that it was difficult to 
evaluate the left cord due to the prominence of the left 
pulse cord.  The examiner noted that the portion of the cord 
visualized on phonation on the left hand side appeared to be 
normal.  However, some irregularity of the anterior superior 
portion of the thyroid cartilage was noted.  

At the November 2003 VA examination, physical examination of 
the veteran's larynx revealed a decreased anteroposterior 
diameter of the larynx.  There was some irregularity noted in 
the false vocal folds.  The examiner noted that the veteran 
appeared to have muscle tension dysphonia type 2.  The right 
cord appeared normal.  The examiner was unable to visualize 
the entire left cord secondary to the muscle tension 
dysphonia.  The vocal cords were noted to be mobile, and a CT 
scan performed revealed that the true and false vocal cords 
demonstrated no mass or mass effect and were symmetric.  

A VA ENT surgery clinic note dated in January 2004 indicated 
that the veteran presented for reevaluation post flu and 
upper respiratory inflammation at the end of 2003.  Physical 
examination indicated no masses or lesions.

As the VA examinations did not reveal thickening or nodules 
of cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy, the veteran does not more nearly 
approximate a 30 percent evaluation under the current 
criteria; and the preponderance of the evidence is against an 
evaluation in excess of 10 percent under Diagnostic Code 
6516.  The Board has examined the other diagnostic codes 
pertaining to diseases of the nose or throat, but the veteran 
has not undergone a total laryngectomy (Diagnostic Code 
6518), nor does he have complete aphonia (Diagnostic Code 
6519).  

b.	Residuals of laryngeal trauma with upper airway 
obstruction

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for residuals of laryngeal trauma with upper 
airway obstruction.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The RO evaluated the veteran's residuals of laryngeal trauma 
with upper airway obstruction as 10 percent disabling under 
38 C.F.R. § 38 C.F.R. § 4.97, Diagnostic Code 6520.  

Diagnostic Code 6520 provides a minimum 10 percent rating for 
stenosis of the larynx, to include residuals of laryngeal 
trauma with forced expiratory volume (FEV) in one second 
(FEV-1) of 71- to 80 percent predicted, with Flow-Volume Loop 
compatible with upper airway obstruction and a 30 percent 
rating if FEV-1 is 56 to 70 percent of predicted, with Flow-
Volume Loop compatible with upper airway obstruction.

A March 2002 pulmonary function report indicated FEV-1 of 79 
percent predicted.  An October 2003 VA examination noted that 
pulmonary function test done in October 2003 showed an FEV-1 
of 1.82, which was over 62 percent of predicted.  The 
examiner noted that there was no evidence on physical 
examination or flow volume loop of the pulmonary function 
test to suggest a fixed obstruction of the veteran's upper 
airways.  

As the VA examination in 2002 clearly showed FEV-1 of 79 
percent, a rating higher than 10 percent cannot be granted.  
However, in accordance with Fenderson, supra, the evidence as 
of October 14, 2003, showed a clear increase in disability.  
That is, the pulmonary function tests conducted on that date 
showed FEV-1 of approximately 62 percent of predicted, 
clearly falling within the criteria for a 30 percent 
evaluation.  The preponderance of the evidence is against an 
evaluation in excess of 30 percent under Diagnostic Code 6520 
because the evidence would have to show FEV-1 of 40- to 55 
percent predicted for the next higher rating.

II.	Earlier Effective Date

The veteran contends that he is entitled to an earlier 
effective date for the grant of an increased rating to 10 
percent for residuals of fracture of thyroid cartilage with 
hoarseness.  The veteran essentially contends that he has had 
the same disability at approximately the same severity since 
he was discharged from service in 1967. 

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See also VAOGCPREC 12-98.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.   38 C.F.R. § 3.155(a).

By way of history the Board notes that the veteran's service 
medical records indicate that the veteran suffered a fracture 
of thyroid cartilage due to a motor vehicle accident in 
October 1965 with persistent hoarseness.  

In February 1973, the RO received a VA Form 10-7131, Exchange 
of Beneficiary Information and Request for Administrative and 
Adjudicative Action, indicating that the veteran was seeking 
original hospital treatment for loss of voice due to bone 
injury.  A rating decision dated in February 1973 granted 
service connection for hospital treatment purposes for voice 
injury.   

In July 1974, the RO received the veteran's application for 
compensation or pension noting a voice defect and fractured 
thyroid cartilage beginning in June 1965.  It appears the 
claim was unadjudicated until after the veteran submitted a 
VA Form 21-4138, Statement in Support of Claim, on April 13, 
1982 which indicated that he was service connected at zero 
percent for fracture of the thyroid cartilage and requested 
an increased rating.  In a July 1982 rating decision, the RO 
granted entitlement to service connection for fracture 
thyroid cartilage and assigned a zero percent evaluation 
effective April 13, 1982.  

If a veteran fails to appeal from an RO decision concerning a 
claim, the decision becomes "final," and "the claim will 
not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title." 38 U.S.C. § 7105(c); 38 C.F.R. § 3.105(a).  The 
Board observes that the July 1982 rating decision was final 
as the veteran did not appeal.  38 U.S.C. § 4005(c) (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1982).  

The Board notes that there are two statutory exceptions to 
the rule of finality.  First, pursuant to 38 U.S.C. § 5108, 
the Secretary must reopen a claim if new and material 
evidence regarding the claim is presented or secured.  
Second, a decision is subject to revision on the grounds of 
clear and unmistakable error.  38 U.S.C. §§ 5109A (decision 
by the Secretary) & 7111 (decision by the Board).  These are 
the only statutory exceptions to the finality of VA 
decisions.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  

The Board notes that while the veteran has disagreed with the 
effective dates assigned for his service-connected 
disabilities, he has not filed a claim for clear and 
unmistakable error (CUE) with regard to any rating decisions.  
A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period.  In order for a claimant to successfully establish a 
valid claim of CUE in a final RO rating decision, the 
claimant must articulate with some degree of specificity what 
the alleged error is, and, unless the alleged error is the 
kind of error that, if true, would be CUE on its face, the 
claimant must provide persuasive reasons explaining why the 
result of the final rating decision would have been 
manifestly different but for the alleged error. 
As no CUE has been alleged in the unappealed July 1982 rating 
decision, this decision is final and the effective date for a 
grant of a higher rating necessarily must be after the date 
of this decision.  See 38 C.F.R. §§ 3.105, 3.400.

In light of the aforementioned law and regulations, the 
essential questions before the Board are (1) when was the 
date the claim for an increased evaluation for the veteran's 
service-connected residuals of a fractured thyroid cartilage 
filed and (2) when was it factually ascertainable that a 10 
percent evaluation for residuals of a fractured thyroid 
cartilage warranted?

With regard to the first question, it is clear that 
subsequent to the July 1982 final decision of record, the 
veteran first expressed intent to seek an increase for his 
disability in a VA Form 21-4138, Statement in Support of 
Claim, received on December 6, 2001.  No other correspondence 
or evidence indicating an intent to claim entitlement to a 
compensable rating for the veteran's "voice problem" was 
submitted by the veteran in the interim between the rating 
decision in July 1982 and December 6, 2001.

By a January 2003 rating action, the RO assigned a 10 percent 
disability rating for residuals of fracture of thyroid 
cartilage effective December 6, 2001, the date the RO 
received his claim for an increased rating.  The veteran 
appealed this decision disagreeing with the rating and the 
effective date assigned.

The Board has reviewed the record to determine whether an 
informal claim was filed after July 1982 and before December 
6, 2001.  However, a review of the record reflects that there 
was no informal claim that could be construed as meeting the 
requirements of 38 C.F.R. §§ 3.155 and 3.157 filed following 
the July 1982 final decision until his December 2001 claim.  
He has never alleged that he received any treatment for the 
voice problem between 1982 and 2001.  Therefore, the earliest 
possible effective date that could legally be granted would 
be one year prior to the date of claim.  However, there must 
be some evidence showing that the disability had increased in 
severity within the prior year and warranted a higher rating.  
In this case, there is none.

A review of the evidence reveals an increase in 
symptomatology attributable to the veteran's service-
connected disability was factually ascertainable on February 
26, 2002, the date of the compensation and pension 
examination conducted at the ENT clinic at New Orleans 
Hospital.   

Accordingly, under the applicable regulations, the earliest 
date for which entitlement to an increased rating could 
normally be granted is the date of receipt of the veteran's 
claim, which is December 6, 2001, in the absence that it was 
factually ascertainable that an increase in disability had 
occurred within the previous year.  See 38 C.F.R. § 3.400.  
Therefore, given that the record shows that the veteran filed 
a claim for increased evaluation for his "voice problem" on 
December 5, 2001, his claims for earlier effective dates for 
the award of 10 percent rating for residuals of fracture of 
thyroid cartilage with hoarseness must be denied.  Although 
the veteran claims he kept appealing earlier decisions, he 
did not.  The veteran's absence from the VA claims system for 
almost 20 years makes it impossible for an earlier effective 
date to be granted.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In this case, the Board notes that the issue of entitlement 
to an effective date prior to December 6, 2001 for the award 
of 10 percent rating for residuals of fracture of thyroid 
cartilage with hoarseness arises from a notice of 
disagreement as to the effective date assigned to the 
veteran's disability, and as such, represent a "downstream" 
issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), 
summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a 
precedent opinion of VA's General Counsel that is binding on 
the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The 
opinion states that if, in response to notice of its decision 
on a claim for which VA has already given the 38 U.S.C. § 
5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, 38 U.S.C. § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly-raised issue.  With 
regard to the instant case, the Board finds that adequate 38 
U.S.C. § 5103(a) notice was provided as to the original claim 
in December 2001, and as such, the rating assignment issue on 
appeal fall within the exception for the applicability of 38 
U.S.C.A. § 5103(a).

As noted above, the notice requirements were met in this case 
by a letter sent to the claimant in January 2002.  That 
letter advised the claimant of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The RO's 2002 letter 
did not specifically tell the claimant to provide any 
relevant evidence in his possession.  Nevertheless, as a 
practical matter, the Board finds that he has been notified 
of the need to provide such evidence, for the following 
reasons.  The January 2002 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  In addition, the October 2004 Statement of the Case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  When considering the notification 
letters, the rating decision on appeal, and the statement of 
the case (SOC), as a whole, the Board finds that he was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  Moreover, there is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claims.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter(s) to the claimant.  However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II.  Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  The claimant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim(s).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran an appropriate VA examinations in 
February 2002 and November 2003.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's disability since he was last 
examined.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2002 and 
2003 VA examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of fracture of thyroid cartilage with hoarseness is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of laryngeal trauma with upper airway obstruction 
is denied prior to October 14, 2003.

Entitlement to a 30 percent evaluation is granted for 
residuals of laryngeal trauma with upper airway obstruction 
as of October 14, 2003, subject to the laws and regulations 
governing payment of monetary benefits.

Entitlement to an effective date prior to December 6, 2001 
for the award of 10 percent rating for residuals of fracture 
of thyroid cartilage with hoarseness is denied.


REMAND

As noted above, by rating decision dated in January 2003, the 
RO granted an increased rating to 10 percent for the 
veteran's residuals of fracture of thyroid cartilage with 
hoarseness and assigned a separate evaluation of 10 percent 
for residuals of laryngeal trauma with upper airway 
obstruction effective December 6, 2001.  The veteran seeks an 
effective date earlier than December 6, 2001 for the 
assignment of the separate 10 percent evaluation.

The Board notes that the October 2004 Statement of the Case 
noted that a review of the claims folder showed that service 
connection for residuals of laryngeal trauma with upper 
airway obstruction was not established for the claim received 
on April 1982 because there was no medical evidence to show 
the existence of such condition.  The RO noted that this 
condition was first shown to exist on the VA examination 
dated in February 2002.  However, it is the Board's opinion 
that the RO should address the significance of a claim 
received by VA in July 1974 for service connection for voice 
defect and fractured thyroid as there may be an unadjudicated 
and pending claim that could serve as the basis for the 
assignment of an earlier effective date for service 
connection for residuals of laryngeal trauma with upper 
airway obstruction.    

Accordingly, this case is REMANDED for the 
following actions:

The claim should be reviewed on the basis 
of the evidence of record, including the 
veteran's 1974 application for 
compensation.  If the benefit sought is 
not granted in full, the veteran should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  


______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


